Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to applicant’s amendments and arguments filed on 12/03/2021. Claims 3-12 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 has the recitation “each of the concave portions is arranged to vertically overlap one of the outer bottom protrusion and the inner bottom protrusion” in lines 13-14. It is unclear as to whether the limitation requires each concave portion to overlap one of the outer bottom protrusion and one of the inner bottom protrusion or if the limitation requires each concave section to overlap one of the outer bottom protrusion or one of the inner bottom protrusion as shown in figures 2 and 3 (i.e., one from group of A and B). For examination purposes, the claim will be interpreted as the recitation in lines 13-14 reciting ‘each of the concave portions is arranged to vertically overlap one of the outer bottom protrusions or
Claims 3-11 are also indefinite for depending on an indefinite base in claim 12 and failing to cure the deficiencies of said claim.
Allowable Subject Matter
Claims 12 and 3-11 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, of claim 12 set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: Furusawa (US 2019/0084351 A1), Tikka et al. (US 2019/0210410 A1, and Tsuda (US Patent No. 6,050,313).
Regarding claim 12, Furusawa teaches a tire with sipes (Fig. 1, Ref. Num. 6) and concave portions (Fig. 6, Ref. Num. 8) provided between the sipes, but does not teach that the sipe are a first and second sipe with an outer bottom protrusion in each sipe and an inner bottom protrusion making up a joint portion between the two sipes. Tikka teaches a tire with sipes that has many protrusions (Fig 2b, Ref. Num. 4221, 4222, 4223 …) that include protrusions that are outer bottom protrusions and inner bottom protrusions where each concave portion should overlap with one of the protrusions due to the distance between the protrusions being smaller than the diameter of the concave portions. However, Tikka does not teach that the leading edge of the joint portion is pointed at an acute angle in the sectional view as all the protrusions are formed with flat tops. Tsuda also teaches multiple protrusions within a sipe; however, Tsuda also does not teach that the leading edge of the joint portion is pointed at an acute angle in the sectional view as all the protrusions are rounded with their leading edge being an obtuse angle. It is the examiner’s position that without the use of improper hindsight or destroying the reference for their intended purpose, it would not have been obvious to combine prior art references in the manner required by the instant claims such that a leading edge of the joint portion is pointed at an acute angle in the sectional view, as required by claim 12.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749